Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Ihalainen et al. for the "INTER-CARRIER INTERFERENCE COMPENSATION" filed 02/07/2020 has been examined.  This application is a national stage entry of PCT/FI2017/050569, International Filing Date: 08/11/2017.  The preliminary amendment filed 02/07/2020 has been entered and made of record.  Claims 41-63 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Objections
3.       Claims 41, 52 disclose different steps of a method/apparatus for “receiving”, “estimating”, “compensating”, but fails to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.        Claim 8 provides limitation for operation in accordance with “Standard IEEE-802.11 protocol", which makes the claim indefinite because such standard is subject to being changed. With further regard to claim 8, reliance on a commonly known standard such as “IEEE-802.11" as claimed is considered to be an obvious design choice by the artisan.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.


8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.        Claims 41-44, 51-55, 62-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maleki et al. (US#10,944,520) in view of Lee et al. (US#8,335,284).
	Regarding claim 52, the references disclose a novel system and apparatus for performing compensation of Inter-Carrier Interference (ICI) in the received OFDM signals, according to the essential features of the claim. Maleki et al. (US#10,944,520) discloses an apparatus comprising: receiving an OFDM signal comprising plural blocks of OFDM subcarriers of a first type and plural blocks of OFDM subcarriers of a second type, wherein the frequencies of the subcarriers of each block of OFDM subcarriers of the first type are contiguous and wherein the plural blocks of subcarriers of the first type are distributed amongst the plural blocks of subcarriers of the second type (see Figs. 1A-B; Col. 5, lines 32-56: data and the PTRS subcarriers transmitted alongin OFDM signals); for each of the plural blocks of subcarriers of the first type, to estimate inter-carrier interference (ICI) components; estimating ICI components for the subcarriers of the second type using the ICI components estimated for the plural blocks of subcarriers of the first type (Figs. 2-3, Col. 1, line 64 to Col. 2, line 24: estimating of the ICI which is interference between adjacent OFDM subcarriers of the received signals); and compensating for ICI in the plural blocks of subcarriers of the second type using the ICI components estimated for the subcarriers of the second type, thereby to generate plural compensated blocks of subcarriers of the second type, wherein as a resulting different weightings can be applied to different compensated subcarriers (Figs. 2-3; Col. 2; lines 3-65: canceling, from the received signal, the estimated common phase error term to form a first compensated received signal; and estimating, based on the first compensated received signal, a first inter-carrier interference term)
In the same field of endeavor, Lee et al. (US#8,335,284) teaches apparatus and method in a multiple sub-carrier digital communication receiver for reducing inter-channel interference (ICI) includes a channel estimation block for calculating channel estimates, an interpolation block for calculating interpolated channel estimates, and an ICI reduction block for calculating ICI reduced receive symbols. Channel estimates are calculated based on receive symbols or ICI reduced receive symbols using pre-determined transmit symbols. Interpolated channel estimates are calculated by Wiener filter interpolation of a set of channel estimates. ICI estimates are calculated based on a set of interpolated channel estimates and either receive symbols or ICI reduced receive symbols. ICI reduced receive symbols are generated by subtracting ICI estimates from receive symbols (Col. 2, lines 1-14: ICI estimates are calculated based on a set of interpolated channel estimates and either receive symbols or ICI reduced receive symbols). 
Regarding claim 53, it’s noted that, many of these OFDM portable electronic devices are mobile, as they are associated with users performing tasks as they move, and in many instances the users will be highly mobile as they use these electronic devices in their personal vehicles, or in public transportation such as buses, taxis and trains, and are well known in the art.
Maleki et al.: Figs. 1A-B; Col. 5, lines 32-56).
Regarding claim 55, the reference further teach wherein the plural blocks of OFDM subcarriers of at least one of a) the first type have a lower order modulation than do the plural blocks of OFDM subcarriers of the second type, or b) the first type are control channel blocks, or c) the plural blocks of OFDM subcarriers of the first type are generated using a constrained-version of the symbol constellation used for generating the plural blocks of OFDM subcarriers of the second type (Maleki et al.: Col. 1, lines 32-60 & Col. 5, lines 32-56).
Regarding claim 62-63, the reference further teach wherein using a Wiener filter that is configured based on the time and frequency correlation properties of the received OFDM signal inter-carrier interference components estimated for the plural blocks of subcarriers of the first type to estimate the inter-carrier interference components for the subcarriers of the second type (Lee et al.: Fig. 3; Col.2, lines 1-14 & Col. 3, line 54 to Col. 4, line 15).
Regarding claims 41-44, 51, they are method claims corresponding to the apparatus claims 52-55, 62-63 examined above.  Therefore, claims 41-44, 51 are analyzed and rejected as previously discussed with respect to claims 52-55, 62, 63.
One skilled in the art would have recognized the need for effectively and efficiently performing compensation of Inter-Carrier Interference (ICI) in the received OFDM signals, and would have applied Lee’s novel use of the inter-channel interference (ICI) reduction in mobile, wireless OFDM systems into Maleki’s  system and method for common phase error and inter-carrier interference (ICI) estimation and compensation.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lee’s .
Allowable Subject Matter
10.	Claims 45-50 & 56-61 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form, and including all of the limitations of the base claims and any intervening claims. 
 
11.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determining plural processing blocks based on the plural blocks of subcarriers of the signal, each processing block including at least one block of subcarriers and at least one subcarrier from at least one adjacent block of subcarriers; and for each of the processing blocks, compensating for inter-carrier interference in the subcarriers of the processing block using the processing block and the inter-carrier interference components estimated for subcarriers that are included in the processing block; wherein compensating for inter-carrier interference in the subcarriers of the processing block comprises: transforming the processing block into the time domain; transforming the inter-carrier interference components estimated for subcarriers that are included in the processing block into the time domain; and using the transformed processing block and the transformed inter-carrier interference components to compensate for inter-carrier interference in the subcarriers of the processing block, as specifically recited in the claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Maleki et al.(US#10,944,520) shows system and method for common phase error and inter carrier interference estimation and compensation.
The Dezfooliyan et al. (US#10,419,248) shows method and apparatus for frequency domain inter carrier interference compensation.
The Shih (US#8,611,444) shows receiver and signal receiving method thereof.
The Hong et al. (US#7,995,688) channel estimation and ICI cancellation for OFDM.
The Al-Naffouri et al. (US#8,223,862) shows OFDM ICI cancellation method.
The Schmidl et al. (US#8,503,553) shows pilot subcarriers in wireless transmission.
The Maltsev et al. (US#8,428,158) shows method for channel estimation using recursive filtering and multicarrier receiver with interference aware demodulation.
The Huang et al. (US#8,054,917) shows techniques for maintaining network connectivity in wireless mesh networks.
The Baggen et al. (US#2007/0211827) shows channel estimation in an OFDM system with high doppler shift.
The Kravtsov (US#2014/0270015) shows inter carrier interference phase noise compensation based on phase noise spectrum approximation

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
10/20/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477